Citation Nr: 0332936	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for residuals of a 
right leg injury.

5.  Entitlement to service connection for residuals of a left 
leg injury.

6.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from May 1985 June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In January 1997, after perfecting his appeal for the issues 
listed on the title page of this decision, the veteran 
notified the RO in Waco, Texas that he would be working out 
of the country and would be unable to attend the hearing that 
had been scheduled for him at the RO.  The veteran indicated 
in his written statement that he wanted to continue with his 
appeal for the issues listed on the title page of this 
decision.

The veteran's claims file was apparently transferred to the 
RO in Washington, D.C., because he was going to be living 
overseas.  The RO in Washington, D.C. handles the claims of 
veterans who live abroad.  In January 2000, the veteran 
notified the RO in Atlanta, Georgia, that he had returned 
from overseas, and that he wanted to continue his appeal.  No 
decision had been made with respect to the veteran's claims 
while he was living overseas.  The Atlanta RO took possession 
of the veteran's claims file.  The veteran also indicated in 
his January 2000 statement that he desired to have a hearing 
at the RO.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a rating decision, a statement of the case, a 
supplemental statement of the case, and correspondence from 
the RO, but it does not appear that the veteran was 
specifically informed of the VCAA with respect to the issues 
on appeal.  The Board no longer has authority to attempt to 
cure VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand in necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

The veteran is appealing the original disability ratings 
assigned for lumbosacral strain and sinusitis following an 
award of service connection.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  In such a case as this it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As described below, the Board finds that 
examinations are necessary in order to accurately determine 
the appropriate disability evaluation for the veteran's 
lumbosacral strain and sinusitis. 

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating disabilities 
of the respiratory system were revised, effective October 7, 
1996; and the disabilities of the spine were revised in 
September 2003.  Where the law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new regulation, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000). The Board concludes, due to the 
substantive nature of the new schedular criteria, that it is 
unable to adjudicate the veteran's claims for increase for 
his service-connected sinusitis and lumbosacral strain 
without violating his statutory and regulatory procedural 
rights by addressing a question not properly considered by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The veteran is also claiming entitlement to service 
connection for shin splints, residuals of a right leg injury, 
residuals of a left leg injury, and gastroenteritis.  A 
review of the veteran's service medical records reveals that 
the veteran was treated during service for complaints of shin 
splints, bilateral leg pain, and digestive problems.  In 
light of VCAA, the Board finds that examinations, as 
described below, are warranted with respect to these 
disorders.  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what evidence is needed 
to support his claims, which 
are listed on the title page of 
this action, what evidence VA 
will develop, and what evidence 
the veteran must furnish to 
warrant a favorable decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for lumbosacral strain, 
sinusitis, shin splints, 
residuals of a right leg 
injury, residuals of a left leg 
injury, and gastroenteritis 
since July 2003. When the 
requested information and any 
necessary authorization are 
received, the RO should obtain 
a copy of all indicated 
records.

?	The RO should contact the 
veteran in writing in order to 
determine whether he still 
desires a hearing to be held at 
the RO.

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations:

(a)  An orthopedic examination.  The 
orthopedic examiner should provide 
detailed findings with respect to 
the following instructions:

(1)  Describe the current state 
of the veteran's lumbosacral 
spine, including the presence 
or absence of intervertebral 
disc syndrome and/or ankylosis.

(2)  Undertake range of motion 
studies of the lumbosacral 
spine, noting the exact 
measurements for forward 
flexion, extension, lateral 
flexion, and specifically 
identifying any excursion of 
motion accompanied by pain.  
The examiner should identify 
any objective evidence of pain 
and provide an assessment of 
the degree of severity of any 
pain.

(3)  Ascertain whether the 
lumbosacral spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability, and, if 
feasible, express this in terms 
of the degree of additional 
range of motion loss, or 
favorable or unfavorable 
ankylosis due to weakened 
movement, excess fatigability, 
or incoordination.

(4)  Determine if there is 
increased functional impairment 
during flare-ups or when the 
lumbosacral spine is used 
repeatedly over a period of 
time.  If feasible, this should 
also be portrayed in terms of 
the degree of additional range 
of motion loss on repeated use 
or during flare-ups.  

The orthopedic examiner should also 
examine the veteran's legs to 
determine whether he currently has a 
right and/or left leg disorder, to 
include shin splints.  The Board 
notes that the veteran complained of 
bilateral leg pain and shin splints 
during service, which is documented 
in his service medical records.  

The orthopedic examiner is requested 
to review the claims folder, 
including the service medical 
records, some of which are marked in 
a manila envelope at the back of the 
claims folder with a large white 
tab, and others marked with green 
tabs on the right-hand side of the 
claims folder.  Finally, the 
examiner is requested to opine as to 
whether it is "at least as likely as 
not" that the veteran has residuals 
of a left and/or right leg injury, 
including shin splints, which are 
causally related to an event or 
injury in service.  The term "at 
least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If a determination 
cannot be made, the examiner should 
state in the report.

(b)  A gastrointestinal examination.  
The gastrointestinal examiner should 
determine whether the veteran 
currently has a gastrointestinal 
disorder, including gastroenteritis.  
The Board notes that the veteran 
complained of stomach trouble during 
service as documented in his service 
medical records.  

The gastrointestinal examiner is 
requested to review the claims 
folder, including the service 
medical records, some of which are 
marked in a manila envelope at the 
back of the claims folder, and 
marked with a white tab on the 
right-hand side of the claims 
folder.  Finally, the examiner is 
requested to opine as to whether it 
is "at least as likely as not" that 
the veteran has a gastrointestinal 
disorder, including gastroenteritis, 
which is causally related to an 
event or disease in service.  As 
noted earlier in this remand, the 
term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If a 
determination cannot be made, the 
examiner should state in the report.

(c)  An ear, nose, and throat (ENT) 
examination.  The veteran should be 
afforded an ENT examination to 
ascertain the nature and severity of 
the service-connected sinusitis. The 
claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination. A 
notation to the effect that this 
record review took place should be 
included in the examination reports. 
Any test or studies deemed 
appropriate by examiners to make 
these determinations should be 
undertaken.  The number of 
incapacitating and nonincapacitating 
episodes of sinusitis in a year and 
whether the veteran experiences 
headaches, pain, and purulent 
discharge or crusting associated 
with sinusitis. The examiner should 
report all findings in detail.

3.  The RO should readjudicate the issues 
of entitlement to an initial evaluation 
for lumbosacral strain and sinusitis in 
excess of 10 percent considering the old 
and amended versions of 38 C.F.R. 
§§ 4.71a, 4.96, and 4.97.  The RO should 
also readjudicate the issues of 
entitlement to service connection for 
shin splints, residuals of a right leg 
injury, residuals of a left leg injury, 
and gastroenteritis.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



